                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )       No. 2:19-cr-00013
                                           )
GEORGIANNA A.M. GIAMPIETRO,                )
                                           )
              Defendant.                   )

                                           ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court rules as

follows:

       (1) Georgianna A.M. Giampietro’s “Motion to Dismiss Count Three [sic] as Duplicitous

and/or Multiplicitous, or in the Alternative to Dismiss Count Three” (Doc. No. 112) is DENIED;

and

       (2) Giampietro’s “Motion to Dismiss Counts [sic] Two as Void for Vagueness as Applied

and Count Three for Absence of a Nexus” (Doc. No. 113) is also DENIED.

       As a housekeeping matter, the Government’s Motion to Exclude Speedy Trial Time and to

Designate the Instant Matter as a Complex Case (Doc. No. 19) is DENIED AS MOOT because

Giampietro has filed a Waiver of Speedy Trial (Doc. No. 125) and agreed to have this case tried

before a jury commencing at 9:00 a.m. on September 14, 2021.

       IT IS SO ORDERED.



                                           __________________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




   Case 2:19-cr-00013 Document 141 Filed 07/28/20 Page 1 of 1 PageID #: 1453
